   Case 2:20-mj-08429-JAD Document 3 Filed 10/02/20 Page 1 of 1 PageID: 40




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
       v.                      *      C$6( NO. 20-MJ-8429 (JAD)
                               *
GARY BOWSER                    *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:

  X That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:

        Video Teleconferencing

  X     Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.
          X     Other: Defendant's condition prevents him from utilizing the jail's video teleconference
                       facilities.




Date: 10/2/20                                                s/Joseph A. Dickson
                                                             Honorable Joseph A. Dickson
                                                             United States Magistrate Judge
